DETAILED ACTION

This Office action is a reply to the amendment filed on 10/20/2022 and the RCE filed on 10/28/2022. Claims 1-2, 4, 6-9, 11-14 and 17-20 are pending. Claims 3, 5, 10, 15-16 and 21-22 have been cancelled. No claims have been withdrawn. No new claims have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 10/20/2022 and 10/28/2022 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-9, 11-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “a layer of insulation positioned between the roof deck and the layer or weighted” (line 13) is indefinite because it is unclear what the claim requires. Does applicant intend for the limitation to recite, “a layer of insulation positioned between the roof deck and the layer of cover board”? See also claim 11.
Claim 1, “the overlapping flutes” (line 14) is indefinite because the limitation lacks antecedent basis. Although the claim previously recites a plurality of fluted panels arranged in an overlapping relationship (lines 2-3), the claim does not specify which of the plurality of fluted panels in the overlapping relationship constitute overlapping flutes. Does applicant intend for the layer of insulation to be arranged only at overlapping flutes of the plurality of fluted panels? See also claim 11.
The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, 8, 11-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20160010336) (‘Kelly ‘336’) in view of Hunter, Jr. (US 7168221) (‘Hunter’) and further in view of Kelly (US 20060053717) (‘Kelly ‘717’).
Claim 1, Kelly ‘336 teaches a roof system, comprising:
a roof deck (22; Fig. 4) including a plurality of fluted panels arranged in an overlapping relationship [0023], each of the plurality of fluted panels having at least one upper flute (62 upper; Fig. 4) and at least one lower flute (62 lower; Fig. 4);
a layer of weighted cover board 64 disposed upwardly adjacent and in direct contact with an upper surface of the roof deck ([0023]; Fig. 4), the layer of weighted cover board formed from a composite material that is moisture resistant and mold resistant (cement board 64; it is understood that cement board is moisture and mold resistant; [0023]; Fig. 4);
a waterproofing membrane 42 positioned at an uppermost surface of the roof system (Fig. 4); and
a layer of insulation 28 positioned above an upper surface of the layer of weighted cover board (Fig. 4).
Although, Kelly ‘336 teaches using fasteners to couple the layer of weighted cover board to the roof deck ([0023]; Fig. 4), Kelly ‘336 does not teach coupling the layer of weighted cover board to the roof deck with an adhesive, a plurality of joints formed between adjacent panels of the plurality of panels of weighted cover board, a sealant arranged within the plurality of joints, the sealant being configured to waterproof said plurality of joints, and a layer of insulation positioned between the roof deck and the layer or weighted, the layer of insulation being arranged only at the overlapping flutes.
However, Hunter teaches a roof system, comprising applying an adhesive 17 to a roof deck 16, a layer of weighted cover board including a plurality of panels of weighted cover board (X, Y; Fig. 5), wherein a plurality of joints 7 is formed between adjacent panels of the plurality of panels of weighted cover board (Figs. 1, 4 and 5), such that the adhesive couples the layer of weighted cover board to the roof deck (col. 4, lines 9-18; Fig. 5), and sealing the plurality of joints with a sealant (17, which seeps into joints; col. 4, lines 9-18; Fig. 5), the sealant being configured to waterproof said plurality of joints (col. 3, lines 35-36), the sealant and the adhesive being an identical material (col. 4, lines 9-18; Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try applying an adhesive to at least one of the roof deck and a layer of weighted cover board, the layer of weighted cover board including a plurality of panels of weighted cover board, wherein a plurality of joints is formed between adjacent panels of the plurality of panels of weighted cover board, such that the adhesive couples the layer of weighted cover board to the roof deck, and sealing the plurality of joints with a sealant, the sealant being configured to waterproof said plurality of joints, the sealant and the adhesive being an identical material, with the reasonable expectation of further securing the layer of weighted cover boards to the roof deck using known techniques with no respective change in function.
Further, Kelly ‘717 teaches a roof system, comprising a layer of insulation (“more material 16”; [0013]; Fig. 1) positioned between a roof deck 14 and an overlying layer of material 20, the layer of insulation being arranged only at overlapping flutes (note that the layer of insulation of more material 16 is not present at non-overlapping portions of the roof deck [0013]; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to incorporate a layer of insulation positioned between the roof deck and the layer of weighted cover board, the layer of insulation being arranged only at the overlapping flutes, with the reasonable expectation of further sealing the effective fluid pathway over the overlapping flute sections (Kelly ‘717 [0013]).
Claim 2, as modified above, the combination of Kelly ‘336, Hunter and Kelly ‘717 teaches all the limitations of claim 1, and further teaches the adhesive comprising one of a silicone roof coating and a urethane adhesive (Hunter col. 4, lines 9-11).
Claim 4, Kelly ‘336 further teaches the upper surface of the at least one upper flute of each of the plurality of fluted panels being connected to the layer of weighted cover board. Kelly does not teach applying an adhesive. However, Hunter teaches an adhesive 17 arranged at an upper surface of a roof (16; Fig. 5) (see alternatively, adhesive 117 applied to fluted panels; Figs. 9-10). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try arranging the adhesive at an upper surface of the at least one upper flute of each of the plurality of flutter panels, with the reasonable expectation of further coupling the layer of weighted cover board to the roof deck using known techniques with no respective change in function.
Claim 6, Kelly ‘336 further teaches a plurality of fasteners coupling the weighted cover board to the roof deck ([0023]; Fig. 4).
Claim 8, Kelly ‘336 further teaches the plurality of fasteners extending through the at least one upper flute of the plurality of fluted panels (Fig. 4).
Claim 11, Kelly ‘336 teaches a method of forming a roof system, comprising:
installing a roof deck (22; Fig. 4), the roof deck comprising a plurality of fluted panels arranged in an overlapping relationship [0023], each of the plurality of fluted panels having at least one upper flute (62 upper; Fig. 4) and at least one lower flute (62 lower; Fig. 4);
a layer of weighted cover board (64; [0023]; Fig. 4) wherein the layer of weighted cover board formed from a composite material that is moisture resistant and mold resistant (cement board 64; it is understood that cement board is a composite material that is moisture resistant and mold resistant; [0023]; Fig. 4);
positioning the layer of weighted cover board upwardly adjacent and in direct contact with a surface of the at least one upper flute of the roof deck such that the layer of weighted cover board is coupled to the roof deck (Fig. 4);
installing another layer of insulation 28 at a position above an upper surface of the layer of weighted cover board (Fig. 4); and
installing a waterproofing membrane 42 at an uppermost surface of the roof system (Fig. 4).
Although, Kelly ‘336 teaches using fasteners to couple the layer of weighted cover board to the roof deck ([0023]; Fig. 4), Kelly ‘336 does not teach coupling the layer of weighted cover board to the roof deck with an adhesive, a plurality of panels of the weighted cover board forming joints therebetween, sealing the plurality of joints with a sealant, the sealant being configured to waterproof said plurality of joints, the sealant and the adhesive being an identical material, and installing a layer of insulation at a position between the roof deck and the layer or weighted, the layer of insulation being arranged only at the overlapping flutes.
However, Hunter teaches a roof system, comprising applying an adhesive 17 to a roof deck 16, a layer of weighted cover board including a plurality of panels of weighted cover board (X, Y; Fig. 5), wherein a plurality of joints 7 is formed between adjacent panels of the plurality of panels of weighted cover board (Figs. 1, 4 and 5), such that the adhesive couples the layer of weighted cover board to the roof deck (col. 4, lines 9-18; Fig. 5), and sealing the plurality of joints with a sealant (17, which seeps into joints; col. 4, lines 9-18; Fig. 5), the sealant being configured to waterproof said plurality of joints (col. 3, lines 35-36), the sealant and the adhesive being an identical material (col. 4, lines 9-18; Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try applying an adhesive to at least one of the roof deck and a layer of weighted cover board, the layer of weighted cover board including a plurality of panels of weighted cover board, wherein a plurality of joints is formed between adjacent panels of the plurality of panels of weighted cover board, such that the adhesive couples the layer of weighted cover board to the roof deck, and sealing the plurality of joints with a sealant, the sealant being configured to waterproof said plurality of joints, the sealant and the adhesive being an identical material, with the reasonable expectation of further securing the layer of weighted cover boards to the roof deck using known techniques with no respective change in function.
Further, Kelly ‘717 teaches a roof system, comprising installing a layer of insulation (“more material 16”; [0013]; Fig. 1) at a position between a roof deck 14 and an overlying layer of material 20, the layer of insulation being arranged only at overlapping flutes (note that the layer of insulation of more material 16 is not present at non-overlapping portions of the roof deck [0013]; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to install a layer of insulation positioned between the roof deck and the layer of weighted cover board, the layer of insulation being arranged only at the overlapping flutes, with the reasonable expectation of further sealing the effective fluid pathway over the overlapping flute sections (Kelly ‘717 [0013]).
Claim 12, as modified above, the combination of Kelly ‘336, Hunter and Kelly ‘717 teaches all the limitations of claim 11, and further teaches wherein the adhesive is one of a silicone roof coating and a urethane adhesive (urethane adhesive; Hunter col. 4, lines 9-11).
Claims 13-14, Kelly ‘336, Hunter and Kelly ‘717 teaches all the limitations of claim 11 as above. Kelly ‘336 further teaches the upper surface of the at least one upper flute of each of the plurality of fluted panels being connected to the layer of weighted cover board. Kelly ‘336 does not teach applying an adhesive. However, Hunter further teaches [claim 13] wherein an adhesive 17 is applied to an upper surface of a roof (16; Fig. 5) (see alternatively, adhesive 117 that is applied to fluted panels; Figs. 9-10), and [claim 14] wherein the adhesive is applied to a lower surface of a layer of weighted cover board (10; Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try applying the adhesive to an upper surface of the at least one upper flute of each of the plurality of fluted panels or to a lower surface of the layer of weighted cover board, with the reasonable expectation of further coupling the layer of weighted cover board to the roof deck using known techniques with no respective change in function.
Claim 18, Kelly ‘336 further teaches fastening the weighted cover board to the roof deck with a plurality of fasteners ([0023]; Fig. 4).
Claim 19, Kelly ‘336 further teaches wherein the fastening the weighted cover board to the roof deck includes extending the plurality of fasteners through upper flutes of the plurality of fluted panels ([0023]; Fig. 4). 
Claim(s) 7, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20160010336) (‘Kelly ‘336’) in view of Hunter, Jr. (US 7168221) (‘Hunter’) and Kelly (US 20060053717) (‘Kelly ‘717’) as above and further in view of Myers (US 5088259).
Claims 7 and 9, Kelly ‘336, Hunter and Kelly ‘717 teach all the elements of claim 6 as above. Kelly ‘336 is unclear as to whether the plurality of fasteners comprise a plurality of self-tapping screws, and a plurality of washers, the plurality of washers being positioned between the plurality of fasteners and the weighted cover board. However, Myers teaches a roof system comprising a plurality of self-tapping screws (Myers col. 3, lines 23-35), and a plurality of washers 22, the plurality of washers being positioned between the plurality of fasteners and a weighted cover board (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try using self-tapping screws for the fasteners and incorporating a plurality of washers, the plurality of washers being positioned between the plurality of fasteners and the weighted cover board, with the reasonable expectation of using readily available and known fastening materials to further fasten the weighted cover board to the roof deck using known techniques with no respective change in function.
Claim 20, Kelly ‘336, Hunter and Kelly ‘717 teach all the elements of claim 18 as above. Kelly ‘336 is unclear as to positioning a plurality of washers between the plurality of fasteners and the weighted cover board. However, Myers teaches positioning a plurality of washers 22 between a plurality of fasteners and a weighted cover board (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try positioning a plurality of washers between the plurality of fasteners and the weighted cover board, with the reasonable expectation of using readily available and known materials to further fasten the weighted cover board to the roof deck using known techniques with no respective change in function.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20160010336) (‘Kelly ‘336’) in view of Hunter, Jr. (US 7168221) (‘Hunter’) and Kelly (US 20060053717) (‘Kelly ‘717’) as above and further in view of Van Wagoner (US 4021981).
Claim 17, Kelly ‘336, Hunter and Kelly ‘717 teach all the limitations of claim 11 as above. Although, Kelly ‘336 teaches a sealant applied between adjacent overlapping flutes (Kelly ‘336 [0023]), Kelly ‘336 does not teach a sealant applied in the plurality of joints comprising a silicone roof coating However, Van Wagoner teaches applying a sealant in joints, the sealant comprising a silicone roof coating (Van Wagoner col. 7, lines 13-14). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try using a sealant comprising a silicone roof coating, with the reasonable expectation of using readily available and known materials to further secure the weighted cover panels using known techniques with no respective change in function, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6-9, 11-14 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference additionally teach a layer of insulation positioned between the roof deck and the layer or weighted, the layer of insulation being arranged only at the overlapping flutes, as recited in claims 1 and 11:
Kelly (US 20060053702); Kelly (US 20060053718); Nurley et al. (US 6250036);
Williamson et al. (US 5950383); and Karrfalt (US 4936071).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635